              Case 1:21-cv-00503-N/A Document 1               Filed 09/01/21          Page 1 of 3Form 1-1

UNITED STATES COURT OF INTERNATIONAL TRADE                                             FORM 1

  METAL ONE AMERICA, INC.

                                   Plaintiff,                        SUMMONS
          v.                                                         Court No. 21-00503

  UNITED STATES,
                                   Defendant.

TO:       The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                       /s/ Mario Toscano
                                                       Clerk of the Court


                                                PROTEST
 Port(s) of                                            Center (if known):
 Entry:
               2002 (New Orleans, LA)                                         N/A
 Protest       2002-20-100655                          Date Protest Filed:    October 15, 2020
 Number:
 Importer:     Metal One America, Inc.                 Date Protest Denied:
                                                                              March 6, 2021
 Category of     Steel
 Merchandise:

                           ENTRIES INVOLVED IN ABOVE PROTEST
       Entry             Date of           Date of         Entry                Date of         Date of
      Number              Entry          Liquidation      Number                 Entry        Liquidation
113-8412118-9       09/11/2018         09/11/2020




                                                          Paul Fudacz
                                                          5220 Spring Valley Rd., Ste. 200
                                                          Dallas, TX 75254
                                                          (214) 348-9306
                                                          Paul@braumillerlaw.com

                                                         Name, Address, Telephone Number
                                                         and E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00503-N/A Document 1                            Filed 09/01/21          Page 2 of 3Form 1-2

                             CONTESTED ADMINISTRATIVE DECISION
                                        Appraised Value of Merchandise
                                              Statutory Basis                               Statement of Value

  Appraised:




  Protest Claim:


                                          Classification, Rate or Amount
                                              Assessed                                      Protest Claim

     Merchandise          Tariff Classification               Rate             Tariff Classification                Rate

 Hot Rolled               7213.91.3011                    0%                  7213.91.3011                     0%
 High Carbon
 Wire Rod Tire            9903.80.01                      25%                 Subject to                       0%
 Cord (Steel)                                                                 Exclusion


                                              Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:


  The issue which was common to all such denied protests:
   The issue is whether the imported merchandise qualifies under the Section 232 exclusion, SPR020188, or a separate Section
   232 exclusion. Or, in the alternative, was the imported merchandise properly accessed Section 232 duties under HTS
   9903.80.01.

Every denied protest included in this civil action was filed by the same above-named importer, or person authorized under
19 U.S.C. § 1514(c)(2). The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid.
                                                                                       Digitally signed by Paul Fudacz
                                                Paul Fudacz
                                                ______________________________________________
                                                                       Date: 2021.09.01 16:19:14 -05'00'
                                                                     Signature of Plaintiff's Attorney
                                                September 1, 2021
                                                __________________________________________________________
                                                                      Date
                  Case 1:21-cv-00503-N/A Document 1             Filed 09/01/21     Page 3 of 3Form 1-3


                                          SCHEDULE OF PROTESTS

       _________________________
       Center (if known)


 Protest               Date Protest   Date Protest   Entry              Date of         Date of         Port
 Number                Filed          Denied         Number             Entry           Liquidation     Code

 200221100733          03/10/2021 06/23/2021         113-8412118        09/11/2018      09/11/2020      2002
                                                     -9




(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017; June 22, 2021, eff. July 26, 2021.)
